UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1499


RYAN MCFADYEN; MATTHEW WILSON; BRECK ARCHER,

                Plaintiffs – Appellees,

          v.

LINWOOD E. WILSON,

                Defendant – Appellant,

          and

DUKE UNIVERSITY; DUKE UNIVERSITY POLICE DEPT.; AARON
GRAVES; ROBERT DEAN; LEILA HUMPHRIES; PHYLLIS COOPER;
WILLIAM F. GARBER, III; JAMES SCHWAB; JOSEPH FLEMING;
JEFFREY O. BEST; GARY N. SMITH; GREG STOTSENBERG; ROBERT K.
STEEL; RICHARD H. BRODHEAD, PHD; PETER LANGE, PHD; TALLMAN
TRASK, III, PHD; JOHN BURNESS; LARRY MONETA, ED.D.; DUKE
UNIVERSITY HEALTH SYSTEMS; PRIVATE DIAGNOSTIC CLINIC,
P.L.L.C.; JULIE MANLY, M.D.; THERESA ARICO, R.N.; TARA
LEVICY, R.N.; CITY OF DURHAM, NORTH CAROLINA; MICHAEL B.
NIFONG; PATRICK BAKER; STEVEN CHALMERS; RONALD HODGE; LEE
RUSS; STEPHEN MIHAICH; BEVERLY COUNCIL; EDWARD SARVIS; JEFF
LAMB; MICHAEL RIPBERGER; LAIRD EVANS; JAMES T. SOUKUP;
KAMMIE MICHAEL; DAVID W. ADDISON; MARK D. GOTTLIEB;
BENJAMIN W. HIMAN; RICHARD D. CLAYTON; DNA SECURITY, INC.;
RICHARD CLARK; BRIAN MEEHAN, PHD; VICTOR J. DZAU, M.D.;
ALLISON HALTON; KEMEL DAWKINS; SUZANNE WASIOLEK; STEPHEN
BRYAN; MATTHEW DRUMMOND; DUKE POLICE DEFENDANTS,

                Defendants.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:07-cv-00953-JAB-JEP)
Submitted:   October 30, 2014          Decided:   November 4, 2014


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Linwood Wilson, Appellant Pro Se. Robert Christopher Ekstrand,
Stefanie Anne Smith, EKSTRAND & EKSTRAND, LLP, Durham, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Linwood Wilson seeks to appeal the district court’s

order dismissing two claims against him and denying his motion

for sanctions.        This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      Because the order did not dispose of all claims

against all parties, it is not a final order.                  See Robinson v.

Parke-Davis     &   Co.,   685    F.2d   912,   913    (4th   Cir.    1982)    (per

curiam).     Nor is it an appealable interlocutory or collateral

order.     Accordingly, we deny appellant's motion to proceed in

forma pauperis and dismiss the appeal for lack of jurisdiction.

We   dispense   with    oral     argument    because    the   facts    and    legal

contentions     are   adequately     presented    in   the    materials      before

this court and argument would not aid the decisional process.



                                                                       DISMISSED




                                         3